Citation Nr: 1527601	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-43 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for rhinitis, and sinusitis.

2.  Entitlement to service connection for residuals of a broken nose.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to increases in the ratings for a lumbar spine disability (currently assigned "staged" rating of 10 percent prior to October 29, 2010, 20 percent from October 29, 2010 to August 24, 2012, and 40 percent from August 24, 2012).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who service on active duty from June 1966 to October 1968.  These matters are before the Board of Veterans' Appeal (Board) on appeal from July and October 2009 rating decisions by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, denied service connection for rhinitis and sinusitis, residuals of a broken nose, a headaches, and a stomach and granted service connection for lumbosacral strain with degenerative changes (a lumbar spine disability), rated 10 percent, effective November 20, 2008.  A January 2012 rating decision increased the rating for the lumbar spine disability to 20 percent, effective October 29, 2010, and a September 2012 rating decision increased the rating for the lumbar spine disability to 40 percent, effective August 24, 2012.  That issue is characterized to reflect that staged ratings have been assigned, and that all "stages" are on appeal.

In June 2014 the Veteran submitted additional evidence unaccompanied by a waiver of the agency of original jurisdiction (AOJ) review.  As the appeal in all issues other than the one withdrawn is being remanded for additional development, the AOJ will have the opportunity to consider the additional evidence submitted in the first instance.   

The issues of service connection for rhinitis and sinusitis, residuals of a broken nose, a headache disorder, and a stomach disorder are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.





FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a statement notifying VA that the Veteran was satisfied with the rating assigned for his lumbar spine disability and wished to withdraw his claim for an increased rating for that disability; accordingly, there is no question of fact or law in the matter remaining for the Board to consider..


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the Veteran's claim seeking an increased rating for a lumbar spine disability; the Board no longer has jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in all matters which under 38 U.S.C.A. § 511(a) are subject to a decision by the Secretary of Veterans Affairs.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing, or on the record at a hearing.  38 C.F.R. § 20.204.  

In December 2012, the Veteran's representative submitted a statement notifying VA that the Veteran was satisfied with the rating assigned for his lumbar spine disability and wished to withdraw his claim for an increased rating for that disability.  Hence, there remains no allegation of error of fact or law for the Board  to consider regarding this claim.  Accordingly, the Board does not have jurisdiction to further consider an appeal in the matter, and the appeal must be dismissed.
ORDER

The appeal seeking an increased rating for a lumbar spine disability is dismissed.


REMAND

The Veteran asserts that his sinusitis and rhinitis symptoms were mild before his nose was fractured during a medical procedure in service, but that he has experienced chronic attacks of sinusitis/rhinitis, blocked passages, and chronic headaches since that occurred.  He also alleges that medication he has taken for the sinusitis/rhinitis and related complaints have caused a stomach disorder, including gastric reflux.  

In medical history on service entrance it was noted that the Veteran had a history of upper respiratory infection with no sequelae, and that he experienced some sinus drainage in damp weather.  

Service treatment records (STRs) show that in October 1966 the Veteran had upper respiratory infection with bronchitis.  In December 1966 acute bronchitis was diagnosed.  In June 1967 he was seen at an allergy clinic, and reported he had received allergy shots.  A June 1967 clinical record notes he had sinusitis, puffy eyes, asthma, and allergies, and had received desensitization at age 17; allergic rhinitis, from weeds, grass, and molds was diagnosed.  An August 1967 STR notes rhinitis with non-productive cough.  In October 1967 bronchitis with allergic component was diagnosed.  A March 1968 ENT [ear, nose, throat] clinic report notes a long history of allergic rhinitis with associated headaches.  He reported headaches that were dull in nature and often over the left eye, relieved by medication and rest; the diagnosis was allergic rhinitis, maxillary sinusitis, and headaches, possibly vasomotor.  It was noted that the Veteran had a vasomotor component to his nasal and sinus problems; and an indoor job was recommended.  March 1968 Xrays showed complete opacification of the maxillary antra bilaterally.  The impressions were bilateral maxillary and ethmoid sinusitis, and no other findings.  In April 1968 he had a sinus washing.  
In May 1968 it was suggested that he be afforded training which would enable him to work indoors.  In a July 1968 health record, it was noted that he had been off medication for a few weeks, with recurrence of symptoms of nasal congestion and cough; for which medication was prescribed.  In September 1968 he was still having problems.  It was noted that his present duty was aggravating his symptoms and that he may have to be referred for Medical Board "EPTS" condition.  Subsequently the Veteran requested separation on the basis of an EPTS condition. In September 1968 the Veteran was hospitalized for 2 days for evaluation of severe allergic rhinitis of many years duration.  He has had severe nasal congestion, copious rhinorrhea, cough and headache.  His symptoms were fairly mild during the brief hospital stay (noted as probably related to being indoors).  He was placed on medication (Dimetapp Extentabs).  The diagnosis was chronic severe allergic rhinitis.  Because there was no significant improvement, and the disease was of sufficient severity to interfere with duties, the Veteran's requested a separation from the Air Force on the basis of a disqualifying medical condition which existed prior to service.  It was recommended that his request be granted.

On September 1968 Medical Board evaluation chronic allergic rhinitis was diagnosed, and the Veteran was discharged from service for such disability (which was determined to have pre-existed service and not been aggravated therein.  On examination for separation nasal abnormalities noted included hyperemic mucous membrane and edematous turbinates.  The sinuses were normal; there was no tenderness or swelling.  It was noted that the Veteran had frequent headaches, ear, nose, and throat trouble, chronic or frequent colds, sinusitis, hay fever, and chronic cough associated with chronic allergic rhinitis.  Chronic allergic rhinitis was diagnosed.  In a report of medical history at separation, the Veteran endorsed having frequent or severe headaches, ear, nose or throat trouble, chronic or frequent colds, sinusitis, hay, fever, asthma, shortness of breath, chronic cough and coughing up of blood.  

Notably, under governing law a Veteran is presumed sound on service entrance except for defects, infirmities, or disorders noted at the time of examination, acceptance, or enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase was due to natural progression.  38 U.S.C.A. §  1153; 38 C.F.R. § 3.306.

A May 2009 VA sinus examination found nasal polyps bilaterally with swelling of the nasal mucosa diffusely.  Chronic sinusitis was diagnosed.  The examiner opined that chronic sinusitis had been present since early childhood, and was not a condition that would have been worsened by the Veteran's military service, explaining, "Simple time outdoors," while it would aggravate symptoms, would not cause an overall long term worsening of his symptoms.  The provider's opinion against the Veteran's claim does not acknowledge the legal presumptions (of soundness on entrance and aggravation) cited above, nor does the provider account for the fact that the Veteran was fit for service on induction, but discharged for disability more than two years later.  Therefore the opinion is inadequate for rating purposes.  

In a statement dated in June 2014, a VA physician indicated that over the years the Veteran had developed stomach irritation due to medication he took for disability for which he seeks service connection in this appeal.  

An examination to secure further (and adequate) medical opinions addressing the medical questions presented is necessary.

In addition, a June 2014 statement by VA physician refers to a CT scan of the sinuses in 2010.  A review of the record did not find the report of the scan therein (nor that the AOJ attempted to secure such record).  As such record is likely to contain pertinent information, it must be sought.  

As the Veteran's claim of service connection for residuals of a nose fracture includes allegations of symptoms identical or similar to those associated with the further issues on appeal, the issues must be considered concurrently (as medical opinions bearing on one will likely contain information bearing on others).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete and updated to the present (since July 2010) clinical records of all VA treatment the Veteran has received for rhinitis, sinusitis, residuals of a nasal fracture, headaches and a stomach disability (to specifically include the report of a  2010 CT scan of the sinuses).  

2.  The AOJ should then arrange for the Veteran to be examined by an otolaryngologist to ascertain whether or not he has any current disability that is a residual of a nasal fracture in service (to include a headache disorder) and the likely etiology of his rhinitis/sinusitis.  The examiner must review the entire record in conjunction with the examination.  Any tests and/or studies deemed necessary must be completed.  Based on review of the record and interview/examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify any current disability found that may be related to a nasal fracture the Veteran sustained in service.  Does the Veteran have a headache disorder that may be related to such injury?

(b) Regarding the Veteran's rhinitis and sinusitis, indicate:

(i) Is there any evidence in the record that renders it undebatable (from a medical standpoint) that such disability pre-exist the Veteran's service?  If so, identify the evidence.  

(ii) Was a chronic rhinitis/sinusitis disability manifested in service?  If the response is no, reconcile such conclusion with the fact that the Veteran was discharged from service due to such disability.

(iii) If the response to (i) is that there is clear and unmistakable evidence that rhinitis/sinusitis pre-existed service and the evidence of such is identified,  indicate whether there is also clear and unmistakable evidence that the disability was not aggravated by service.  If so identify such evidence.  [The rationale provided must address that the rhinitis/sinusitis was not disqualifying for service on induction  but was the stated reason for separation (more than 2 years later).   

(iv)  If an increase in severity of rhinitis/sinusitis in service is found, was the increase due to natural progress of the disease.  A response of yes must be accompanied by rationale that cites to medical literature/treatise discussing the course of "natural progression" of rhinitis/sinusitis.

The examiner must include rationale with all opinions.

(3)  The AOJ should then review the record and readjudicate the claims of service connection for rhinitis/sinusitis, residuals of a nasal fracture and headaches. If any such disability is determined to be service-connected, the AOJ should proceed to the development sought in # 4.

(4)  The AOJ should thereafter arrange for a gastrointestinal diseases examination of the Veteran to determine whether the Veteran has a chronic stomach disorder (in include gastric reflux), and if so, its likely etiology.  The entire record must be reviewed by the examiner, and any tests or studies indicated must be completed. The examiner should offer opinions that respond to the following:

(a) Identify (by diagnosis) any (and each) stomach disorder found.  Does the Veteran have a gastric reflux disorder. 

(b)  Identify the likely etiology for each stomach disorder diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability was:

(i) incurred in service?

((ii) caused or aggravated by a service connected disability (to include as due to medication for such disability, as alleged)?

The examiner must include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate the claim of service connection for a stomach disability.  If any claim remaining on appeal remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


